Exhibit 10.3

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of the 14th day of
May, 2013, is made and entered into by and between Viatcheslav Gelshteyn, as the
seller (“Seller”), and Lawrence Pemble (“Pemble”), as the purchaser.

 

WHEREAS, Seller desires to sell to Pemble, and Pemble desires to purchase from
Seller, Seven Million (7,000,000) shares (the “Shares”) of the common stock,
$0.001 par value per share (the “Common Stock”), of Viatech Corp., a Nevada
corporation (the “Company”);

 

WHEREAS, the Shares constitute all of the shares of Common Stock owned by
Seller; and

 

WHEREAS, Seller and Pemble have agreed to provide for the purchase and sale of
the Shares in the manner set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained in this Agreement, Seller and Pemble agree as follows:

 

1. PURCHASE AND SALE OF SHARES.

 

1.1 Sale of Shares. Upon the terms and subject to the conditions set forth in
this Agreement, Seller agrees to sell to Pemble, and Pemble agrees to purchase
from Seller, all right, title and interest in and to the Shares, free and clear
of all liens, encumbrances, mortgages, pledges, security interests, restrictions
and charges of any kind or character (collectively, “Liens”).

 

1.2 Consideration. The aggregate purchase price for the Shares is Fifty Thousand
Dollars ($50,000), to be paid in United States Dollars (the “Purchase Price”).
In consideration of the sale of the Shares by Seller, Pemble shall deliver the
Purchase Price to Seller at the Closing in accordance with Section 2 below.

 

2. CLOSING.

 

2.1 Date, Time and Place of Closing. The closing of the sale of the Shares (the
"Closing") will take place at 10:00 a.m., local Dallas, Texas time on May 21,
2013, or at such other date, time or place as may be mutually agreed to by
Pemble and Seller (the "Closing Date").

 

2.2 Delivery of Purchase Price. Prior to the Closing, Pemble will deliver the
Purchase Price to Hallett & Perrin, P.C. (the “Escrow Agent”) to be held in
escrow and disbursed in accordance with the terms of the Escrow Agreement of
even date herewith executed by Seller, Pemble and the Escrow Agent (the “Escrow
Agreement”).

 

2.3 Closing Procedures.

 

(a) At the Closing, Seller will deliver to the Escrow Agent, (i) the Stock
Certificate representing the Shares, a copy of which is attached as Exhibit A to
this Agreement, duly endorsed by Seller, (ii) an executed and notarized stock
power, together with such other instruments as may be reasonably requested by
the Company’s transfer agent to effect the sale of the Shares to Pemble, (iii)
an executed Release Notice, a copy of which is attached to the Escrow Agreement,
(iv) a written resignation from his position as an officer of the Company, in
each and every capacity, effective at the Closing, (v) a written resignation
from his position as a director of the Company, (vi) all existing minute books,
share transfer records, corporate seals and other materials relating to the
corporate administration and governance of the Company, (vii) an executed
Sub-Certification, a copy which is attached as Exhibit B to this Agreement, and
(viii) any other documents that may be necessary to transfer the Shares to
Pemble, free and clear of all Liens (collectively, the "Transfer Documents").

 



1

 

 

(b) After the Escrow Agent has received the Transfer Documents and advised
Pemble of such receipt, Pemble will promptly execute a Release Notice and
deliver the executed Release Notice to the Escrow Agent.

 

(c) Upon receipt of a Release Notice executed by each of Pemble and Seller, the
Escrow Agent will release the Purchase Price to Seller in accordance with the
Escrow Agreement. The delivery of the Transfer Documents and Escrow Agent’s
disbursement of the Purchase Price shall be deemed to take place simultaneously.
If a fully executed Release Notice has not been received by Escrow Agent within
seven (7) days after the Closing Date, then Escrow Agent shall return the
Purchase Price to Pemble and all parties’ obligations under this Agreement and
the Escrow Agreement shall be terminated, as provided in Section 9 below.

 

(d) Seller will submit his resignation as a director of the Company.

 

(e) Seller agrees that promptly after written request of Pemble together with a
final written draft of the Annual Report on Form 10-K for the period ended March
31, 2013, with respect to the Company, he will execute and return the
certification attached as Exhibit C to this Agreement, with an explanation as to
any matters set forth in such report that would cause him not to be able to
provide such certification as written.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Pemble:

 

3.1 Due Authorization. Seller has full capacity, right and authority to enter
into this Agreement and to carry out his obligations hereunder. This Agreement
has been duly executed and delivered by Seller and constitutes the legal, valid,
and binding obligations of Seller, enforceable against him in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws and
subject to the limitations imposed by law or equitable principles affecting the
availability of specific performance, injunctive relief and other equitable
remedies.

 

3.2 No Conflicts or Consents. The execution and delivery by Seller of this
Agreement, and the performance of his obligations hereunder, including, without
limitation, the transfer and sale of the Shares from Seller to Pemble, do not
and will not (a) conflict with, violate or cause a default under any agreement,
judgment, license, order or permit applicable to or binding upon Seller,
including without limitation any shareholders agreement, voting agreement, right
of first refusal agreement or similar agreement concerning the Shares, (b)
result in the acceleration of any indebtedness owed by Seller, or (c) result in
or require the creation of any Lien upon the Shares, or any assets or properties
of Seller. No consent, approval, authorization or order of, and no notice to or
filing with, any tribunal or third party is required in connection with the
execution, delivery or performance by Seller of this Agreement, the transfer and
sale of the Shares from Seller to Pemble or the consummation by Seller of the
transactions contemplated hereby.

 



2

 

 

3.3 Title to Shares. Seller has sole legal, nominal and beneficial ownership and
title to the Shares, free and clear of all adverse interests, claims and Liens,
and has the sole right to vote or direct the voting of the Shares. The delivery
of the certificate or certificates representing the Shares owned by the Seller,
as issued by the transfer agent in the name of Pemble or duly endorsed or
accompanied by duly executed stock powers, will transfer to Pemble good and
indefeasible title to the Shares, free and clear of all Liens, proxies,
encumbrances and claims of every kind. There are no pending or threatened
notices, suits, claims or judgments against or relating to the Shares, or
relating to violations of laws or any other matters, which may result in an
obligation or liability on Pemble after the closing of this transaction or which
have created or might in the future create a Lien or adverse claim against the
Shares, that have not been corrected or disclosed in writing to Pemble, nor are
there any threats thereof known to Seller.

 

3.4 Other Agreements. Other than this Agreement, Seller is not a party to any
contract or agreement of any kind or nature whatsoever which will be enforceable
against Pemble after the closing of the transactions contemplated hereby.

 

3.5 Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has all necessary corporate power and authority to own or lease its assets and
to carry on its business as now being conducted and presently proposed to be
conducted. There has been no amendment of the Company's Certificate of
Incorporation or Bylaws that is not reflected in the Company's filings with the
Securities and Exchange Commission ("SEC"). The Company has no subsidiaries and
no equity interests in any corporation, partnership, joint venture or other
entity.

 

3.6 DTC; Listing. The shares of Common Stock of the Company are eligible to be
settled through the Depository Trust Company.

 



3

 

 

 

3.7 SEC Documents. The Company has filed with the SEC all reports, statements,
schedules and other documents (collectively, the "SEC Documents") required to be
filed by it pursuant to the Securities Act of 1933, as amended from time to time
(the “Securities Act”), and the Securities Exchange Act of 1934, as amended from
time to time (the “Exchange Act”). All SEC Documents required to be filed were
timely filed. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements included
in the SEC Documents (the "Financial Statements") complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Except (a) as may be
indicated in the notes to the Financial Statements or (b) in the case of the
unaudited interim statements, as permitted by Form 10-Q under the Exchange Act,
the Financial Statements have been prepared in accordance with generally
accepted accounting principles consistently applied and fairly present in all
material respects the consolidated and consolidating financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal recurring year-end adjustments and footnotes). Except as set forth in the
Financial Statements filed with the SEC prior to the date hereof, the Company
has no liabilities, whether absolute, contingent or otherwise, other than (x)
liabilities incurred in the ordinary course of business subsequent to the date
of such Financial Statements, (y) obligations under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principles to be reflected in such Financial Statements,
which liabilities and obligations referred to in clauses (x) and (y),
individually or in the aggregate, are not material to the financial condition or
operating results of the Company and (z) liabilities and obligations incurred in
connection with the closing of the transactions contemplated hereby. Seller or
the Company has provided a copy of all Financial Statements and all internal
corporate financial statements, balance sheets, operating statements and similar
financial records and related work papers, whether used in the preparation of
the Financial Statements or in the ordinary course of the Company’s business.

 

3.8 Capitalization. The capitalization of the Company (on a fully diluted basis)
is as disclosed in the SEC Documents. All outstanding shares of capital stock
have been duly authorized and validly issued, are fully paid and non-assessable,
and were issued in compliance in all material respects with applicable federal
and state laws governing the issuance of securities. Except as disclosed in the
SEC Documents, the Company has (a) no outstanding securities convertible into or
exchangeable for any shares of capital stock of the Company, (b) no rights,
options, warrants, calls or other agreements or commitments of any nature
whatsoever relating to the purchase or other acquisition of any shares of its
capital stock or securities convertible into or exchangeable for any shares of
its capital stock, (c) no shares of its capital stock reserved for issuance, and
(d) no agreements or other commitments of any nature whatsoever relating to
preferential rights or voting rights of any shares of its capital stock or
securities convertible into or exchangeable for any shares of its capital stock.

 

3.9 No Material Adverse Change. Since the date of the most recent SEC Documents,
the business of the Company has been operated in the ordinary course and
substantially consistent with past practice, and there has not been any material
and adverse change in the business, assets, financial condition, results of
operations, affairs or prospects of the Company.

 

3.10 No Misrepresentation. No representation or warranty by Seller in this
Agreement (including any Exhibit or Schedule hereto) and no statements of the
Company contained in any document, certificate, schedule or other information
furnished or to be furnished by or on behalf of the Company pursuant to this
Agreement or any other closing document or in connection with the transactions
contemplated hereby or thereby contains or shall contain any untrue statement of
material fact or omits or shall omit to state a material fact required to be
stated therein or necessary in order to make such statements, in light of the
circumstances under which they were made, not misleading. Except for the
proposed sale of the Shares to Pemble, no event or circumstance has occurred or
exists with respect to the Company or its business affairs, assets, properties,
prospects, operations or financial condition which has not been publicly
disclosed, but which, under applicable law, rule or regulation, would be
required to be disclosed by the Company in a registration statement filed on the
date hereof by the Company under the Securities Act with respect to the primary
issuance of the Company's securities. The Company has delivered true and
complete copies of all documents requested by Pemble.

 



4

 

 

 

3.11 Update to Representations. Prior to the Closing, Seller shall give Pemble
immediate notice of the occurrence of any event or the receipt by Seller of any
notice or knowledge, the effect of which would be to make a representation or
warranty of Seller herein untrue or misleading if made on or immediately
following the occurrence of such event or the receipt of such notice or
knowledge. Seller hereby agrees to protect, indemnify and defend Pemble, and
Pemble’s nominees, representatives, agents, heirs and administrators
(collectively, “Representatives”), against and to hold Pemble, and Pemble’s
Representatives, harmless from any and all costs, claims, losses, attorneys'
fees, liabilities, and other expenses that Pemble, or Pemble's Representatives,
may incur or to which Pemble, or Pemble’s Representatives, may be exposed as a
result of Seller's breach of or the falsity of any of Seller's representations
or warranties in this Agreement or as a result of Seller's breach of or failure
to perform or observe any of Seller's covenants in this Agreement.

 

3.12 Exemption from Registration. The sale and purchase of the Shares is exempt
from registration under applicable federal and state securities laws.

 

4. REPRESENTATIONS AND WARRANTIES OF PEMBLE. Pemble represents and warrants to
Seller as follows:

 

4.1 Due Authorization. Pemble has full capacity to enter into this Agreement and
to carry out his respective obligations hereunder. This Agreement has been duly
executed and delivered by Pemble and constitutes the legal, valid and binding
obligations of Pemble, enforceable against Pemble in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws and subject to the
limitations imposed by law or equitable principles affecting the availability of
specific performance, injunctive relief and other equitable remedies.

 

4.2 Investment Representations. Pemble has been provided with or permitted
access to all information which he deems material to formulating his decision
with respect to the purchase and sale of the Shares, and such information has
been sufficient to make an informed decision.

 

5. NO ASSUMPTION. By entering into this Agreement, Pemble is not assuming or
agreeing to assume or discharge any liability or obligation of Seller
whatsoever, whether now existing or hereinafter incurred, including, without
limitation, any liability or obligation relating to the Shares or the sale
thereof.

 

6. FORGIVENESS OF DEBT. By executing this Agreement, Seller cancels and forgives
all debt owed by the Company to Seller, including but not limited to the loan in
the principal amount of $8,124.00, together with any accrued and unpaid
interest. The Company acknowledges the cancellation of such debt.

 

 

5

 



 

7. CONDITIONS TO CLOSING OF PEMBLE. The obligation of Pemble to close the
transactions contemplated hereby is subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions:

 

7.1 Representations and Warranties. The representations and warranties made by
Seller in this Agreement or in any document delivered by Seller pursuant to this
Agreement shall be true, correct and complete on and as of the Closing Date,
including, without limitation, compliance with all applicable federal and state
securities laws.

 

7.2 Performance. Seller shall have performed and complied with all covenants,
obligations and agreements required by this Agreement to be so performed or
complied with by Seller on or prior to the Closing Date.

 

7.3 No Debt. The Company shall not owe any money to any person or entity.

 

8. CONDITIONS TO CLOSING OF SELLER. The obligation of Seller to close is subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions:

 

8.1 Representations and Warranties. The representations and warranties made by
Pemble in this Agreement or in any document delivered by Pemble pursuant to this
Agreement shall be true, correct and complete on and as of the Closing Date,
including, without limitation, compliance with all applicable federal and state
securities laws.

 

8.2 Performance. Pemble shall have performed and complied with, in all material
respects, all covenants, obligations and agreements required by this Agreement
to be so performed or complied with by Pemble on or prior to the Closing Date.

 

9. TERMINATION. If the Closing has not occurred before the seventh (7th) day
after the Closing Date, then this Agreement shall automatically terminate for
all purposes, unless extended in writing signed by Seller and Pemble. Upon
termination, this Agreement will be void and of no further force and effect, and
Pemble will not have any further obligation to purchase the Shares or otherwise
perform under this Agreement.

 

10. MISCELLANEOUS PROVISIONS

 

10.1 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs and assigns.

 

10.2 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



6

 

 

 

10.3 Entire Agreement. This Agreement and the documents referred to herein
contain the entire understanding of the parties hereto in respect of the subject
matter contained herein. This Agreement supersedes any prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

 

10.4 Notices. Any notice or communication under this Agreement must be in
writing and given by (a) deposit in the mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, or (b) delivery in person or by courier service providing evidence of
delivery. Each notice or communication that is mailed, delivered or transmitted
in the manner described above shall be deemed sufficiently given on the date of
its actual receipt by the appropriate party. Any notice or communication under
this Agreement must be addressed as set forth on the signature pages to this
Agreement. Any party may change its address for notice by written notice to the
other parties hereto.

 

10.5 Expenses. The parties shall pay their own respective expenses and the fees
and expenses of their respective counsel and accountants and other experts.

 

10.6 Survival of Representations and Warranties. Each party hereto covenants and
agrees that each of the representations, warranties, covenants, agreements and
indemnities in connection therewith contained in this Agreement and in any
ancillary document shall survive the closing of this transaction.

 

10.7 Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach. The waiver by any party hereto at or
before the closing of this transaction of any condition to its obligations
hereunder which is not fulfilled shall preclude such party from seeking redress
from the other party hereto for breach of any representation, warranty, covenant
or agreement contained in this Agreement.

 

10.8 Governing Law. This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
state of Nevada, without giving effect to the choice of law principles thereof.

 

10.9 Prevailing Party. In the event of any dispute among the parties hereto with
respect to any of the terms or provisions of this Agreement, the non-prevailing
party shall pay or reimburse the prevailing party for all fees and expenses
incurred with respect thereto, including without limitation any legal and
attorneys’ fees and expenses incurred by the prevailing party in connection
therewith.

 

10.10 Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing signed by all of the parties.

 

10.11 Further Actions. Seller shall at any time after the Closing, execute and
deliver all such other documents, and do all such acts and things which Pemble
may reasonably request in order to more effectively transfer to Pemble the
right, title, interest and possession of the Shares.

 

10.12 No Strict Construction. Seller and Pemble have participated jointly in the
negotiation and drafting of this Agreement. In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provisions of this Agreement.

 

[Signatures page follows]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SELLER:

 

 

_________________________ 

Viatcheslav Gelshteyn

 

Address for Notice:

 

____________________________

____________________________

 

 

PEMBLE:

 

 

_________________________ 

Lawrence Pemble

 

Address for Notice:

 

____________________________

____________________________

 



 

For the purposes of Section 6:

 

VIATECH CORP.

 

By:                                                   

       Viatcheslav Gelshteyn

Title: President, Treasurer and Secretary

 

 



8

 

 

 

 

Exhibit A

 

STOCK CERTIFICATE

(see attached)

 

 



Exhibit A-1

 

 





Exhibit B

 

SUB-CERTIFICATION FOR VIATECH CORP.

 

The undersigned, Viatcheslav Gelshteyn, President and Chief Executive Officer
and Chief Financial Officer of Viatech Corp., a Nevada corporation (the
“Company”), acknowledges that Lawrence Pemble, in his capacity as the successor
to the undersigned, will be required to make certifications under 18 U.S.C.
Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of
2002, in connection with the filing of the Company’s Annual Report on Form 10-K
(the “Annual Report”) for the twelve month period ended March 31, 2013 (the
“Period”), and that during the Period, the undersigned was the sole officer of
the Company. The undersigned certifies to Mr. Pemble, acting in such capacity,
and to the Company for purposes of the filing and certification of the Annual
Report that:

 

1.   Based on my knowledge, the financial statements and other financial
information provided to Mr. Pemble by the undersigned for the Period, a copy of
which is attached to this Certificate, fairly present in all material respects
the financial condition, results of operations and cash flows of the Company as
of, and for, the Period;

 

2.    I am responsible for establishing and maintaining disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and
internal control over financial reporting (as defined in Exchange Act Rules
13-a-15(f) and 15d-15(f)) for the Company and have:

(a)  Designed such disclosure controls and procedures, or caused such disclosure
controls and procedures to be designed under my supervision, to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to me by others within those entities, particularly
during the Period;

 

(b)  Designed such internal control over financial reporting, or caused such
internal control over financial reporting to be designed under my supervision,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles;

 

(c)  Evaluated the effectiveness of the Company’s disclosure controls and
procedures and presented to Mr. Pemble my conclusions about the effectiveness of
the disclosure controls and procedures, as of the end of the Period based on
such evaluation; and

 

(d)  Disclosed to Mr. Pemble in writing any change in the Company’s internal
control over financing reporting that occurred during the Company’s fourth
fiscal quarter ended March 31, 2013, that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting; and

 



Exhibit B-1

 

 

 

 

5.    I have disclosed, based on my most recent evaluation of internal control
over financial reporting, to the Company’s auditors and the audit committee of
the Company’s board of directors (or persons performing the equivalent
functions):

 

(a)  All significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting which are reasonable
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information; and

 

(b)  Any fraud, whether or not material, that involved management or other
employees who have a significant role in the Company’s internal control over
financial reporting.

 

 

Dated: May _____, 2013

 

_____________________________________

Viatcheslav Gelshteyn, President and Chief Executive Officer and Chief Financial
Officer

 

 

 

 



Exhibit B-2

 

 

Exhibit C

 

SUB-CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350

AS ADOPTED PURSUANT TO

SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

 

The undersigned, Viatcheslav Gelshteyn, being the President and Chief Executive
Officer and Chief Financial Officer of Viatech Corp., a Nevada corporation (the
“Company”), during the twelve month period ended March 31, 2013 (the “Period”),
hereby certifies to Lawrence Pemble, in his capacity as the successor to the
undersigned, for purposes of certifications he is required to make under 18
U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
Act of 2002, in connection with the filing of the Company’s Annual Report on
Form 10-K (the “Annual Report”) for the Period, that:

 

1.   The Annual Report on Form 10-K of the Company, a copy of which is attached
hereto, fully complies with the requirements of section 13(a) or 15(d) of the
Securities Exchange Act of 1934; and

 

2.   Information contained in such Annual Report fairly presents, in all
material respects, the financial condition and results of the Company, and such
Annual Report does not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by such Annual Report;

 

Dated: June _____, 2013

 

_______________________________

Viatcheslav Gelshteyn

 

 

 



Exhibit C-1

 

